    Case 20-00026-5-SWH                    Doc 30 Filed 11/04/20 Entered 11/04/20 09:53:36       Page 1 of 2
AP−015 Order for Final Pretrial Conference − Rev. 01/06/2016

                                      UNITED STATES BANKRUPTCY COURT
                                         EASTERN DISTRICT OF NORTH CAROLINA

IN RE:                                                                         Bankruptcy Case No.:
Wayne Bailey, Inc.                                                             18−00284−5−SWH
          Debtor(s)

John C. Bircher III, Trustee                                                   Adversary Proceeding No.:
et al.                                                                         20−00026−5−SWH
            Plaintiff(s)
            vs.
Nationwide Agribusiness Insurance Company
            Defendant(s)

                                        ORDER FOR FINAL PRETRIAL CONFERENCE

IT IS HEREBY ORDERED THAT:

(1) The final pretrial conference will be held in this adversary proceeding by telephone as follows:

DATE:           Thursday, June 10, 2021
TIME:           10:00 AM

The conference will involve the following parties as indicated below:

Joseph Frost
Pam McAfee
Daniel Anderson

To join the conference call, please dial 1−877−336−1831, and enter the access code 2852289 # . If asked,
please do not join the conference call as the host, instead, press the # key and wait for the conference to
begin. The AT & T operator will ask you to state your name when the conference is about to begin.

(2) Each party shall be represented at the conference by the attorney who will conduct the trial for the
party, and counsel shall have full authority to make admissions and disclosures of facts and to bind the
client with respect to all matters pertaining to trial.

(3) Counsel shall prepare for the pretrial conference pursuant to Local Bankruptcy Rule 7016−1(b)(2), and
shall be fully prepared to present to the court all information and documentation necessary for completion
of the pretrial order.

(4) The participants at the final pretrial conference shall consider and take action on the following:

      a. the formulation and simplification of the issues, including the elimination of the frivolous claims or
          defenses;
      b. the admission of facts and of documents so as to avoid unnecessary proof at trial;
      c. stipulations regarding and the admissibility and authenticity of documents;
      d. identification and resolution of all foreseeable questions of admissibility of evidence;
      e. identification and marking of all exhibits;
       f. establishment of a final and binding list of witnesses;
      g. the need and schedule for filing and exchanging pretrial briefs;
      h. the possibility of settlement.
   Case 20-00026-5-SWH           Doc 30 Filed 11/04/20 Entered 11/04/20 09:53:36                 Page 2 of 2


(5) After the pretrial conference a final pretrial order will be entered in the form specified by Local
Bankrutpcy Rule 7016−1(b)(3). The final pretrial order will be absolutely binding on all parties. Issues not
listed in the pretrial order will not be tried; exhibits not marked and not identified will not be admitted; and
witnesses not listed will not be allowed to testify absent exceptional circumstances.

DATED: November 4, 2020

                                                                 Stephani W. Humrickhouse
                                                                 United States Bankruptcy Judge
